Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 17th
day of May 2006 (the “Effective Date”) by and between VoIP, Inc., a Texas
corporation (the “Company”), and Robert V. Staats whose residence address is 101
W. Greentree Lane, Lake Mary, FL 32746 (the “Executive”).
 
This Agreement shall become effective immediately upon the execution hereof.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:
 
1.  Employment.
 
1.1  Employment and Term. The Company shall employ the Executive and the
Executive shall continue to serve the Company, on the terms and conditions set
forth herein, for the period (the “Term”) from the Effective Date and expiring
on the third anniversary of the Effective Date, unless sooner terminated or
extended as hereinafter set forth. The Agreement will automatically renew for
subsequent twelve-month period(s), unless terminated at least 90 days prior to
the expiration of each current existing twelve-month period.
 
1.2  Duties of Executive. The Executive shall serve as Chief Accounting Officer
of the Company and shall perform the duties of an executive commensurate with
such position, shall diligently perform all services and exercise such power and
authority as may from time to time be assigned or delegated to him by the
Company’s Chief Executive Officer, President, Board of Directors and Executive
Committee. The Executive shall devote all his working time and attention to the
business and affairs of the Company. The Executive’s responsibilities shall
include, but not be limited to, the following functions of the Company by
performing the following duties personally or through subordinates:
 

·  
Day-to-day management of the Company’s financial, accounting, SEC financial
reporting compliance, and financial planning/budgeting functions.

 

·  
Operating and maintaining a coordinated financial management system to budget,
collect, control, and properly account for the Company’s revenues and cash
reserves.

 

·  
Frequent reporting to the Company’s Board of Directors

 

·  
Assisting management and the Board of Directors in the development of strategic
plans, budgets and forecasts.

 

·  
Providing accurate and timely preparation of Corporate, SEC and tax filings,
financial statements or other management reports, on a consistent basis.

 
 
 

--------------------------------------------------------------------------------

 
1.3  The Company. As used herein the term the “Company” shall be deemed to
include any and all present and future subsidiaries, divisions and affiliates of
the Company.
 
2.  Compensation.
 
2.1  Base Salary. During the term, the Executive shall receive a base salary
paid bi-weekly. The Executive will receive an initial Base Salary equal to
$11,666.67 per month. On January 1, 2007, the Executive’s base salary will
increase to $12,916.67 per month. The Board of Directors may increase these
amounts at any other time if the Company has achieved the goals set by the
Board. Once increased, the Executive’s Base Pay will not be reduced. In
addition, the Company’s Board of Directors or Officers may elect to award the
Executive performance bonuses from time to time based on the Executive’s
performance or the performance of the Company.
 
2.2  Equity. Upon the execution of this Agreement, the Company will issue to the
Executive stock options to purchase 100,000 shares of common stock of the
Company (in addition to the 100,000 of the Company’s stock options Executive has
rights to prior to execution of this Agreement) at the share closing price on
the Effective Date hereof. Such options shall become 25% vested upon execution
of this Agreement, and the balance shall become vested quarterly during the term
of this Agreement. In addition, the Company will issue the Executive Warrants
(with minimum 5-year term) to purchase 25,000 shares of Common Stock of the
Company at the share closing price on the Effective Date hereof at the end of
each month during the first six months this Agreement remains in effect (i.e.
warrants to purchase up to a maximum of 150,000 shares). These Warrants shall
have full piggy-back rights registration rights on the 1st anniversary date of
their issuance.
 
2.3  Stock Option Grants. The Executive shall be entitled to receive a grant
based on the Executive’s performance during each year during the term of this
Agreement, beginning with 2006. The amount of the stock option grant in any year
shall be determined by reference to the profitability of the Company and such
other measures as the Board of Directors and the Executive may agree. The terms
and conditions relating to the stock option bonus shall be negotiated in good
faith.
 
3.  Expense Reimbursement and Other Benefits.
 
3.1  Expense Reimbursement. During the Term, upon the submission of supporting
documentation by the Executive, and in accordance with Company policies for its
executives, the Company shall reimburse the Executive for all expenses actually
paid or incurred by the Executive in the course of and pursuant to the business
of the Company, including expenses for travel, and entertainment.
 
3.2  Other Benefits. During the term, the Company shall pay for 100% of the
costs to provide the Executive with “family” coverage for medical and dental
insurance as well as D&O insurance.
 
3.3  Vacation. Executive shall be entitled to three weeks of paid vacation
during each calendar year, taking into consideration the business needs of the
Company.
 
 
2

--------------------------------------------------------------------------------

 
4.  Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, the Company may terminate this Agreement for Cause. As used in
this Agreement “Cause” shall mean (i) an act of fraud, embezzlement or theft of
funds or property of the Company or any of its clients/customers; (ii) any
intentional wrongful disclosure of proprietary information or trade secrets of
the Company or its affiliates or any intentional form of self-dealing
detrimental to the Interests of the Company; (iii) the habitual and debilitating
use of alcohol or drugs; (iv) continued failure to comply with the reasonable
written directives of the CEO, Executive Committee or Board of Directors;
insubordination or abandonment of position (after written notice and a
reasonable opportunity to cure); or (v) failure to comply in any material
respect with the terms of this Agreement (after written notice and a reasonable
opportunity to cure). Upon any termination pursuant to this Section (4) the
Company shall pay to the Executive any unpaid Base Salary at the rate then in
effect accrued through the effective date of termination specified in such
notice. Except as provided above, the Company shall have no further liability
hereunder other than for reimbursement for reasonable business expenses incurred
prior to the date of termination outlined in Sections 3.1, and the vested
portion of the equity set forth in Section 2.2.
 
4.1  Termination Without Cause. The Company may terminate this Agreement without
cause at any time by giving Executive sixty (60) day prior written notice of its
desire to terminate. In the event the Company elects to terminate the Agreement
pursuant to this Section 4.1, the Company shall have no further liability
hereunder other than for the payment to Executive on the termination date of any
unpaid Base Salary through the termination date, reimbursement of reasonable
business expenses incurred prior to the termination date, a lump sum of seventy
five thousand dollars ($75,000) in cash, and the Stock Options and Warrants set
forth in Section 2.2 which shall become fully vested.
 
4.2  Resignation by Executive. The Executive upon delivery of notice may
terminate this Agreement therefore upon not less than 30 days prior notice of
such termination. Upon receipt of such notice, the Company may, in its sole
discretion, release the Executive of his duties and his employment hereunder
prior to the expiration of the 30 day notice period. Notwithstanding anything
contained in this Agreement to the contrary, in the event of a termination by
the Executive pursuant to this Section 4.1, the Company shall have no further
liability hereunder other than the vested portion of the equity set forth in
Section 2.2.
 
4.3  Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by 30 days written notice to the Executive, shall at all
times have the right to terminate this Agreement, and the Executive’s employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than 60 days in any 12
month period. Upon the termination pursuant to this Section, the Company shall
continue (i) to pay to the Executive Base Salary at the rates then in effect for
a period of 6 months after the effective date of termination (the “Severance
Period”), (ii) employee benefit programs as to the Executive for the Severance
Period and (iii) the Company shall be responsible for making payments on behalf
of the Executive and his family to maintain coverage of health and other
benefits under COBRA, for the maximum period allowed. Except as provided above,
the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses, incurred prior to the date of
termination, subject, however to the provisions of Section 3.1, and the vested
portion of the equity set forth in Section 2.2.
 
 
3

--------------------------------------------------------------------------------

 
4.4  Changes in Control. For the purposes of this Agreement, a “Change of
Control” shall be deemed to have taken place if : (i) any person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, becomes the owner of beneficial owner of Company securities, after
the date of this Agreement, having 50% or more of the combined voting power of
the then outstanding securities of the Company that may be cast for the election
of directors of the Company or (ii) the persons who were directors of the
Company before such transactions shall cease to constitute a majority of the
Board of Directors of the Company, or any successor to the Company, as the
direct or indirect result of or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transaction.
 
(a)  The Company and Executive hereby agree that, if Executive is affiliated
with the Company on the date on which a Change of Control occurs, (the “Change
of Control Date”), and this Agreement is in full force and effect, the Company
(or, if Executive is affiliated with a subsidiary, the subsidiary) will continue
to retain Executive and Executive will remain affiliated with the Company (or
subsidiary), subject to the terms and conditions of this Agreement, for the
period commencing on the Change of Control Date and ending on the first
anniversary of such date (this anniversary date shall then become the “Change of
Control Termination Date”) to exercise such authority and perform such executive
duties as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change of Control Date. If
after the Change of Control, Executive is requested, and, in his sole and
absolute discretion, consents to change his principal business location, which
is the Orlando, Florida metropolitan area including the current Caerus, Inc.
office, the Company will reimburse the Executive for his reasonable relocation
expenses, including, without limitation, moving expenses, temporary living and
travel expenses for a reasonable time while arranging to move his residence to
the changed location, closing costs, if any, associated with the sale of his
existing residence and the purchase of a replacement residence at the changed
location, plus an additional amount representing a gross-up of any state or
federal taxes payable by Executive as a result of any such reimbursement. If the
Executive shall not consent to change his business location, the Executive may
continue to provide the services required of him hereunder from his then
residence and/or business address until the Change of Control Termination Date,
at which time this Agreement shall terminate, unless sooner terminated or
extended as set forth herein.
 
(b)  During the remaining term hereof after the Change of Control Date, the
Company (or subsidiary) will (i) continue to pay Executive a salary and benefits
at not less than the level applicable to Executive on the Change of Control
Date, (ii) pay Executive bonuses as set forth herein, and (iii) continue
employee benefit programs as to Executive at levels in effect on the Change of
Control Date (but subject to such reductions as may be required to maintain such
plans in compliance with applicable federal law regulating employee benefit
programs).
 
(c)  The Company hereby agrees that, if Change of Control occurs prior to the
termination of this Agreement, the Executive’s Stock Options referred to in
Section 2.2 of this Agreement shall become fully vested and the Warrants
referred to in Section 2.2 of this Agreement shall be deemed fully earned and
issuable.
 
 
4

--------------------------------------------------------------------------------

 
(d)  Death. In the event of the death of the Executive during the Term of his
employment hereunder, the Company shall pay to the personal representative of
the estate of the deceased Executive any unpaid Base Salary accrued through the
date of his death. Except as provided above, the Company shall have no further
liability hereunder other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive’s death, subject, however
to the provisions of Section 3.1, and the vested portion of the equity set forth
in Section 2.2.
 
5.  Consolidation, Merger or Sale of Assets»
 
. Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement, and all obligations of the
Company hereunder, in writing. Upon such consolidation, merger, or transfer of
assets and assumption, the term “the Company” as used herein, shall mean such
other corporation and this Agreement shall continue in full force and effect.
 
6.  Restrictive Covenants.
 
6.1  Nondisclosure. During the Term and following termination of the Executive’s
employment with the Company, Executive shall not divulge, communicate, use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any Confidential Information (as hereinafter defined)
pertaining to the business of the Company. Any Confidential Information or data
now or hereafter acquired by the Executive with respect to the business of the
Company (which shall include, but not be limited to, information concerning the
Company’s financial condition, prospects, technology, customers, suppliers,
methods of doing business and promotion of the Company’s products and services)
shall be deemed a valuable, special and unique asset of the Company that is
received by the Executive in confidence and as a fiduciary. For purposes of this
Agreement “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof and
not generally known or in the public domain, about the Company or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to the extent required by
law.
 
6.2  Books and Records. All books, records, accounts and similar repositories of
Confidential Information of the Company, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of this Agreement.
 
6.3  Certain Activities. The Executive shall not, while employed by the Company
and for a period of one (1) year following the date of termination, directly or
indirectly, hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee or supplier of Employer or any of its subsidiaries to discontinue or
alter his or its relationship with Employer or any of its subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
6.4  Non-Competition. The Executive shall not, while employed by the Company and
for a period of one (1) year following the date of termination, engage or
participate, directly or indirectly (whether as an officer, director, employee,
partner, consultant, shareholder, lender or otherwise), in any business that
manufactures, markets or sells products that directly competes with any product
of the Employer that is significant to the Employer’s business based on sales
and/or profitability of any such product as of the date of termination. Nothing
herein shall prohibit Executive from being a passive owner of less than 1% of
any publicly-traded class of capital stock of any entity directly engaged in a
competing business. Given that a significant portion of the Executive’s recent
financial management experience has been in the telecommunications industry, and
recognizing that financial management by its nature is generally in much less of
a position to directly compete than a sales or marketing management position,
this section 6.4 shall not be intended to preclude the Executive from seeking
gainful employment in a financial management role in the telecommunications
industry.
 
6.5  Property Rights; Assignment of Inventions. With respect to information,
inventions and discoveries or any interest in any copyright and/or other
property right developed, made or conceived of by Executive, either alone or
with others, at any time during his employment by Employer and whether or not
within working hours, arising out of such employment or pertinent to any field
of business or research in which, during such employment, Employer is engaged or
(if such is known to or ascertainable by Executive) is considering engaging,
Executive hereby agrees:
 
(a)  that all such information, inventions and discoveries or any interest in
any copyright and/or other property right, whether or not patented or
patentable, shall be and remain the exclusive property of the Employer;
 
(b)  to disclose promptly to an authorized representative of Employer all such
information, inventions and discoveries or any copyright and/or other property
right and all information in Executive’s possession as to possible applications
and uses thereof;
 
(c)  not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of
Employer (other than Executive);
 
(d)  that Executive hereby waives and releases any and all rights Executive may
have in and to such information, inventions and discoveries, and hereby assigns
to Executive and/or its nominees all of Executive’s right, title and interest in
them, and all Executive’s right, title and interest in any patent, patent
application, copyright or other property right based thereon. Executive hereby
irrevocably designates and appoints Employer and each of its duly authorized
officers and agents as his agent and attorney-in-fact to act for him and on his
behalf and in his stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
any such patent, patent application, copyright or other property right with the
same force and effect as if executed and delivered by Executive; and
 
 
6

--------------------------------------------------------------------------------

 
(e)  at the request of Employer, and without expense to Executive, to execute
such documents and perform such other acts as Employer deems necessary or
appropriate, for Employer to obtain patents on such inventions in a jurisdiction
or jurisdictions designated by Employer, and to assign to Employer or its
designee such inventions and any and all patent applications and patents
relating thereto.
 
6.6  Injunctive Relief. The parties hereby acknowledge and agree that (a)
Employer will be irreparably injured in the event of a breach by Executive of
any of his obligations under this Section 6; (b) monetary damages will not be an
adequate remedy for any such breach; (c) Employer will be entitled to injunctive
relief, in addition to any other remedy which it may have, in the event of any
such breach; and (d) the existence of any claims that Executive may have against
Employer, whether under this Agreement or otherwise, will not be a defense to
the enforcement by Employer of any of its rights under this Section 6.
 
6.7  Non-Exclusivity and Survival. The covenants of the Executive contained in
this Section 6 are in addition to, and not in lieu of, any obligations that
Executive may have with respect to the subject matter hereof, whether by
contract, as a matter of law or otherwise, and such covenants and their
enforceability shall survive any termination of the Employment Term by either
party and any investigation made with respect to the breach thereof by Employer
at any time.
 
7.  Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to the Executive or the Executive’s estate
or beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.
 
8.  Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
herewith, and judgment upon the award rendered by the arbitrators may be entered
in any Court having jurisdiction thereof. Venue of the arbitration shall be in
Broward County, Florida. Any controversy or claim shall be submitted to three
arbitrators selected from the panels of the arbitrators of the American
Arbitration Association. The arbitrators, in addition to any award made, shall
have the discretion to award the prevailing party the costs of the proceedings,
together with reasonable attorneys’ fees, provided that absent such award, each
party shall bear the costs of its own counsel and presentation of evidence, and
each party shall share equally the cost of such arbitration proceeding. Any
award made hereunder may be docketed in a court of competent jurisdiction in
Broward County, Florida, and all parties hereby consent to the personal
jurisdiction of such court for purposes of the enforcement of the arbitration
award.
 
9.  Binding Effect. Except as herein otherwise provided, this Agreement shall
inure to the benefit of and shall be binding upon the parties hereto, their
personal representatives, successors, heirs and assigns. The Executive may not
assign his rights or benefits, or delegate any of his duties, hereunder without
the prior written consent of the Company.
 
 
7

--------------------------------------------------------------------------------

 
10.  Further Assurances. At any time, and from time to time, each party will
take such action as may be reasonably requested by the other party to carry out
the intent and purposes of this Agreement.
 
11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof. It supersedes all
prior negotiations, letters and understandings relating to the subject matter
hereof.
 
12.  Amendment. This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.
 
13.  Choice of Law. This Agreement will be interpreted, construed and enforced
in accordance with the laws of the State of Florida, without giving effect to
the application of the principles pertaining to conflicts of laws.
 
14.  Effect of Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.
 
15.  Construction. The parties hereto and their respective legal counsel
participated in the preparation of this Agreement; therefore, this Agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.
 
16.  Severability. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
17.  No Third-Party Beneficiaries. No person shall be deemed to possess any
third-party beneficiary right pursuant to this Agreement. It is the intent of
the parties hereto that no direct benefit to any third party is intended or
implied by the execution of this Agreement.
 
18.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original.
 
19.  Notice. Any notice required or permitted to be delivered hereunder shall be
in writing and shall be deemed to have been delivered when hand delivered, sent
by facsimile with receipt confirmed or when deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested, or by
overnight courier, addressed to the parties at the addresses first stated
herein, or to such other address as either party hereto shall from time to time
designate to the other party by notice in writing as provided herein.
 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
 

        VoIP, Inc.  
   
   
    By:   /s/ Hal H. Bibee  

--------------------------------------------------------------------------------

Hal H. Bibee, President

 

        By:   /s/ Robert V. Staats  

--------------------------------------------------------------------------------

Robert V. Staats

 
 
 
9

--------------------------------------------------------------------------------

 
 